UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
                                                                        :
 DEBBIE ANN BROMFIELD-THOMPSON,                                         :
                                                                        :
                                              Plaintiff,                :    19-CV-6078 (JMF)
                                                                        :
                            -v-                                         :        ORDER
                                                                        :
 AMERICAN UNIVERSITY OF ANTIGUA et al.,                                 :
                                                                        :
                                              Defendants.               :
                                                                        :
 ---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        In response to the Court’s Order dated November 18, 2019, ECF No. 31, Defendants
American University of Antigua (“American University”) and Manipal Education Americas,
LLC (“Manipal”) filed a letter stating that they will not be able to consolidate their response to
Plaintiff’s Complaint with Defendant NBME’s response. See ECF No. 32. Accordingly, as
indicated in the Order at ECF No. 31, American University and Manipal shall answer, move to
dismiss, or otherwise respond to the Complaint by December 9, 2019.

        If American University and Manipal file a motion to dismiss, as they indicate in their
recent letter, then Plaintiff shall file by January 13, 2020, either (1) an amended complaint
pleading any additional facts that Plaintiff believes will cure deficiencies identified in NBME’s
motion to dismiss and American University and Manipal’s motion to dismiss or (2) a
consolidated opposition brief responding to both motions to dismiss. If Plaintiff files an
opposition brief, Defendants shall file their replies by January 20, 2020.

        The Clerk of the Court is directed to mail a copy of this Order to Plaintiff.


        SO ORDERED.

Dated: November 26, 2019                                   __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
